EXHIBIT 10.1

[FORM OF EMPLOYMENT AGREEMENT FOR EXECUTIVE OFFICERS]

WISDOMTREE ASSET MANAGEMENT, INC.

245 Park Avenue, 35th Floor

New York, New York 10167

December 22, 2016

[Name]

Dear [Name]

This letter agreement (“letter”) confirms your continued employment by
WisdomTree Asset Management, Inc. (“WTAM”) to serve in the executive capacity
set forth on Appendix A annexed hereto (“Appendix A”), and in the executive
capacity set forth on Appendix A of its sole stockholder, WisdomTree
Investments, Inc. (“WTI”), subject to the terms herein. Except as expressly
provided herein, this letter amends and restates in all respects all previous
employment agreements, arrangements, and understandings between you, WTAM, WTI,
the WisdomTree Trust (“WTT”), and/or its or their subsidiaries and affiliates,
including without limitation the employment agreement between you, WTAM, and
(where specified) WTI if any, referenced on Appendix A and dated as of the date
set forth on Appendix A (the “Employment Agreement”). WTAM serves as the
investment advisor for the exchange traded funds issued by WTT. As used in this
letter, “Company” refers to, as the context requires, either (i) WTAM, WTI, WTT
and the subsidiaries of WTAM or WTI collectively, or (ii) any one or more of
such entities.

The terms of your continued employment will be as follows:

1.    Salary. Your Base Salary will be paid at the rate per annum set forth on
Appendix A, subject to such increases as may be determined from time to time by
the Board of Directors of WTI (the “WTI Board”) (or the Compensation Committee
thereof (the “WTI Compensation Committee”)) in its sole discretion. Your Base
Salary will be paid in accordance with WTAM’s normal payroll policies in effect
from time to time. Your Base Salary shall not be reduced during your employment
by the Company unless pursuant to an equivalent reduction in the Base Salary for
all executive officers of the Company and, in any event, by not more than 25%.

2.    Incentive Compensation. You shall be eligible to receive such incentive
compensation as may be determined by the WTI Board or the WTI Compensation
Committee from time to time. Except as otherwise provided herein, you must be
employed by the Company on the day incentive compensation is paid to earn any
part of that incentive compensation.

3.    Stock Options and Restricted Stock.

(a)    Stock Options. The parties acknowledge that the WTI Compensation
Committee granted to you (i) options to purchase shares of WTI’s common stock
set forth (if any) on Appendix A, subject to terms of the associated Stock
Option Agreements dated as of the dates set forth (if any) on Appendix A (such
options, if any, collectively, the “Options” and such stock option agreements,
if any, collectively, the “Stock Option Agreements”). The Options are



--------------------------------------------------------------------------------

subject to the terms and conditions of their respective Stock Option Agreements,
provided however, notwithstanding anything to the contrary in any of the Stock
Option Agreements, (i) for purposes of the Stock Option Agreements, Change of
Control henceforth shall have the meaning as set forth below; (ii) in the event
of an Involuntary Termination (as defined below) of your employment, (I) you
shall be entitled to accelerated vesting only with respect to the portion of the
Options, if any, that would have vested during the 12-month period
(“Post-Employment Period”) immediately following the date of termination of your
employment by the Company (the “Date of Termination”); (II) vesting shall
otherwise cease as of Date of Termination, but the non-vested shares underlying
the Option will not expire and the Option will not terminate until the last day
of the Post-Employment Period; and (III) if a Change of Control occurs during
the Post-Employment Period, you shall be entitled to the same vesting with
respect to the Options as you would have if you had been employed on the date of
the Change of Control.

(b)    The parties acknowledge that the WTI Compensation Committee granted to
you shares of Restricted Stock under the 2005 Performance Equity Plan (and in
the future may grant you shares under the 2016 Equity Plan) and subject to the
terms of the associated Restricted Stock Agreements dated as of the dates set
forth on Appendix A (the “Restricted Stock Agreements”). The shares of
Restricted Stock are subject to the terms and conditions of the respective
Restricted Stock Agreements, provided however, notwithstanding anything to the
contrary in any of the Restricted Stock Agreements, (i) for purposes of the
Restricted Stock Agreements, Change of Control henceforth shall have the meaning
as set forth below; (ii) in the event of an Involuntary Termination (as defined
below) of your employment, (I) you shall be entitled to accelerated vesting only
with respect to the shares of Restricted Stock, if any, that would have vested
during the Post-Employment Period, (II) vesting shall otherwise cease as of the
Date of Termination, but your non-vested shares of Restricted Stock will not be
forfeited until the last day of the Post-Employment Period, and (III) if a
Change of Control occurs during the Post-Employment Period, you shall be
entitled to the same vesting with respect to the shares of Restricted Stock as
you would have if you had been employed on the date of the Change of Control.

(c)    You and the Company agree that the arbitration provisions set forth in
Appendix B to this letter shall supersede and shall govern any arbitration
proceeding between you and the Company set forth in any of the Stock Option
Agreements and Restricted Stock Agreements.

(d)    The provisions of this Paragraph 3 shall be deemed to amend each of the
Stock Option Agreements and Restricted Stock Agreements. The Company and WTI
each agree that all future grants to you of stock options, restricted stock and
restricted stock units with respect to WTI common stock shall provide for (i) a
definition of Change of Control consistent with this letter and acceleration of
time-based vesting and continuance of the time-based stock options, restricted
stock awards and restricted stock unit awards beyond termination of employment
in the same manner as provided in this Paragraph 3 and (ii) arbitration
provisions consistent with the provisions of Appendix B to this letter.

 

2



--------------------------------------------------------------------------------

4.    Protection of Confidential Information and Intellectual Property.

(a)    You agree that your services hereunder are of a special, unique and
extraordinary character, and that your position with the Company places you in a
position of confidence and trust. You further acknowledge that in the course of
rendering services to the Company you have obtained and will obtain knowledge of
confidential information and trade secrets of the Company. Accordingly, you
agree that during the Restricted Period (defined below) with respect to the
clause (i) below, for a period of six years with respect to clause (ii) below,
and at all times both during and after your employment with respect to clause
(iii) below, you shall not, directly or indirectly, whether as owner, partner,
shareholder, director, manager, consultant, agent, employee, co-venturer or
otherwise:

(i)    solicit, entice, or attempt to persuade any officer, director, employee,
or agent of the Company to become an officer, director, employee, or agent or
perform services in any other capacity on behalf of you or any other person or
entity,

(ii)     engage or participate in any business conducted under any name that
will be the same as or similar to the names of the Company or any trade names
used by the Company, or

(iii)    disparage the reputation of the Company or the respective directors,
trustees, officers or employees of the Company, or the product and service
offerings of the Company, including, without limitation, through written or
spoken communication relating to the Company, its personnel or its products and
services.

For purposes of this letter, the “Restricted Period” shall mean during your
employment by WTAM and for a one-year period thereafter.

(b)    For three months following the Date of Termination in the event of either
(i) an Involuntary Termination (as defined below), or (ii) if the Company makes
a Three-Month Restrictive Covenant Election under Paragraph 8, you shall not
directly or indirectly engage or participate, directly or indirectly (whether as
an officer, director, employee, partner, consultant, holder of an equity or debt
investment, lender, or in any other manner or capacity) (collectively,
“Participate”) in the affairs of any ETF Sponsor (as defined below), unless
(A) the ETF Sponsor also engages in activities other than as an ETF Sponsor,
(B) you do not occupy a corporate executive position with the ETF Sponsor, which
position provides oversight of or support to its activities as an ETF Sponsor,
and (C) you do not Participate in the ETF-related activities of the ETF Sponsor
(this Paragraph 4(b), the “Three-Month Restrictive Covenant”).

(c)    For twelve months following the date of your Post-Change of Control
Termination (as defined below), you shall not directly or indirectly Participate
in the affairs of any Competing ETF Sponsor (as defined below), unless (A) the
Competing ETF Sponsor also engages in activities other than as an ETF Sponsor,
(B) you do not occupy a corporate executive position with the Competing ETF
Sponsor, which position provides oversight of or support to its activities as an
ETF Sponsor, and (C) you do not Participate in the ETF-related activities of the
Competing ETF Sponsor (this Paragraph 4(c), the “Twelve-Month Restrictive
Covenant”).

 

3



--------------------------------------------------------------------------------

(d)    To the extent you are an attorney admitted to practice in the State of
New York, the restrictions set forth in Paragraphs 4(a)(ii), 4(b) and (c) shall
be binding on you only to the extent permissible under Rule 5.6 of the New York
Rules of Professional Conduct. By way of explanation, if you are an attorney
admitted to practice in the State of New York the restrictions contained in the
aforementioned paragraphs shall be enforceable to the extent they seek to
prohibit you from Participating in the affairs of an ETF Sponsor or a Competing
ETF Sponsor in a position that is non-legal in nature and does not require
admittance to practice law as a pre-requisite to holding such position.

(e)

(i)    An “ETF” means:

(A)    Any open-end management investment company or unit investment trust
registered under the Investment Company Act of 1940, as amended (the “1940 Act”)
that issues and redeems any series of redeemable securities in compliance with
the conditions of an exemptive order or regulation issued or promulgated by the
U.S. Securities and Exchange Commission (the “SEC”) permitting, among other
things, (I) the shares to be issued and redeemed only in large aggregations
(“Creation Units”), and (II) secondary market transactions in the shares to
occur at negotiated prices on national securities exchanges, as defined in
Section 2(a)(26) of the 1940 Act (an “Exchange”), and lists such redeemable
securities for trading on an Exchange; and

(B)    Any exchange traded product, such as a grantor trust or other entity
registered under the Securities Act of 1933, as amended (the “1933 Act”) that
(I) is not registered as an investment company under the 1940 Act, (II) is
typically treated as a pass through entity under the Internal Revenue Code of
1986, as amended (the “Code”), (III) issues and redeems a series of redeemable
securities in large aggregations, and (IV) whose redeemable securities are
listed for trading on one or more Exchanges and trade through secondary market
transactions at negotiated prices on such Exchanges; or any exchange traded note
(“ETN”) registered under the 1933 Act that (x) provides for payments based on
the performance of an index or pool of assets, (y) trades through secondary
market transactions at negotiated prices on one or more Exchanges, and (z) is
listed for trading on one or more Exchanges.

(ii)    A “Competing ETF Sponsor” means an ETF Sponsor that is one of the top
ten ETF Sponsors in the United States based upon the AUM of its United
States-listed ETFs, as of the end of the fiscal quarter immediately preceding
the Date of Termination.

(iii)    “AUM” means assets under management of an ETF Sponsor as calculated and
reported by Bloomberg or its successor, or if not so reported, then calculated
by reference to shares outstanding and net asset value of its ETFs as reported
by a Bloomberg terminal.

 

4



--------------------------------------------------------------------------------

(iv)    An “ETF Sponsor” is an entity that is, or as a result of your engagement
or participation would become, a sponsor of an ETF or the investment advisor or
investment manager to an ETF.

(f)    Your ownership, in the aggregate, of less than 1% of the outstanding
shares of capital stock of any corporation with revenues in excess of
$100,000,000 and one or more classes of its capital stock listed on and Exchange
shall not constitute a violation of the restrictions contained in clauses (b) or
(c) above.

(g)    You also agree that during your employment and at any other time
thereafter you will not divulge, furnish, or make accessible to anyone (other
than during your employment in the regular course of business of the Company)
any knowledge or information with respect to confidential or secret processes,
models, research procedures or modalities, inventions, discoveries,
improvements, formulae, plans, material, devices, ideas, or other know-how,
whether intellectual property or not, with respect to any confidential or secret
engineering, development, or research work or with respect to any other
confidential or secret aspects of the business of the Company (including,
without limitation, the methodology of the market indices developed by the
Company and the terms of business arrangements with service providers to the
Company. You further agree that during your employment and at any other time
thereafter, you will not make use of, nor permit to be used, any confidential
notes, memoranda, specifications, programs, data, information or other materials
of any nature whether oral or written relating to any matter within the scope of
the business of the Company or concerning any of its respective dealings or
affairs otherwise than for the benefit of the Company, it being agreed that any
of the foregoing will be and remain the sole and exclusive property of the
Company and that immediately upon the termination of your employment, you will
deliver any or all copies of the foregoing to the Company.

(h)    During your employment, you will disclose to the Company all market
indices, research procedures, models, ideas, marketing concepts, slogans,
advertising campaigns, characters, proposals and plans invented or developed by
you which relate directly or indirectly to the business of the Company or arise
out of your employment with WTAM or your service as an officer of the other
entities comprising the Company or the use of the Company’s property or
resources including, without limitation, any market indices, research
procedures, models, ideas, proposals and plans which may be copyrighted,
trademarked, patented or otherwise protected (collectively, “Intellectual
Property”). It is understood and agreed that Intellectual Property does not
include ideas, proposals or plans of a legal nature that are commonly known
among experienced attorneys counseling companies in the exchange traded funds
industry. You agree that all such Intellectual Property will be the sole
property of the Company. You expressly understand and agree that any and all
Intellectual Property constitutes a “work for hire” under the U.S. Copyright
Law. In the event any Intellectual Property is not regarded as a “work for
hire,” you hereby assign to the Company the sole and exclusive right to
Intellectual Property. You agree that you will promptly disclose to the Company
any and all Intellectual Property, and that, upon request of the Company, you
will execute and deliver any and all documents or instruments and take any other
action which the Company will deem necessary to assign to and vest

 

5



--------------------------------------------------------------------------------

completely in the Company, to perfect trademark, copyright and patent protection
with respect to, or to otherwise protect the Company’s trade secrets and
proprietary interest in the Intellectual Property. Upon disclosure of any
Intellectual Property to the Company, during your employment and at any time
thereafter, you will, at the request and expense of the Company, sign, execute,
make and do all such deeds, documents, acts and things as the Company and its
duly authorized agents may reasonably require: (i) to apply for, obtain and vest
in the name of the Company alone (unless the Company otherwise directs)
trademarks, copyrights or other analogous protection in any country throughout
the world and when so obtained or vested to renew and restore the same; and
(ii) to defend any opposition proceedings in respect of such applications and
any opposition proceedings or petitions or applications for revocation of such
trademarks, copyrights, patents or other analogous protection. In the event the
you do not, within five days after delivery to you, execute and deliver such
documents reasonably necessary to vest in the Company all right, title and
interest in such Intellectual Property, you hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as your agent
and attorney-in-fact, to act for and in your behalf and stead to execute and
file any such application or applications and to do all other lawfully permitted
acts to further the prosecution and issuance of trademarks, copyright or other
analogous protection thereon with the same legal force and effect as if executed
by you. The obligations of this Paragraph will continue after the termination of
your employment with respect to such Intellectual Property conceived of or
developed by you while employed by WTAM. The Company agrees to pay any and all
copyright, trademark and patent fees and expenses or this costs incurred by you
for any assistance rendered to the Company pursuant to this Paragraph 4.

(i)    If you commit a material breach, or if there are facts that indicate that
you intend or are about to commit a material breach, of any of the provisions of
Paragraph 4, the Company will have all legal and equitable rights available to
it, including, without limitation, the right and remedy:

(i)    to have the provisions of this letter specifically enforced by any court
having equity jurisdiction, including, but not limited to, granting the Company
an injunction against the you, it being acknowledged and agreed by you that the
services being rendered hereunder to the Company are of a special, unique, and
extraordinary character and that any such breach or threatened breach will cause
irreparable injury to the Company and that money damages will not provide an
adequate remedy to the Company; and

(ii)    (x) to require you to account for and pay over to the Company all
compensation, profits, monies, accruals, increments, or benefits (collectively
“Benefits”) derived or received by you as the result of any transactions
constituting a breach of any of the provisions of Paragraph 4 and you hereby
agree to account for and pay over such Benefits to the Company, and (y) to cease
any severance payments that would otherwise be payable to you.

If the Company shall initiate any legal proceeding to enforce the rights granted
to it pursuant to this Paragraph 4(i), the substantially prevailing party in
such a proceeding shall be entitled to recover from the non-prevailing party all
of its costs of enforcement or defense (as the case may be), including
reasonable attorney’s fees and expenses.

 

6



--------------------------------------------------------------------------------

If you commit a material breach of any of your obligations under Paragraph 4,
the time period for which the obligation at issue shall run shall be tolled
during the time such material breach is ongoing until the first date on which
the Employee ceases to be in material breach of such obligation.

Each of the rights and remedies enumerated in this Paragraph will be independent
of the other, and will be severally enforceable, and such rights and remedies
will be in addition to, and not in lieu of, any other rights and remedies
available to the Company, WTI and/or WTT under law or equity. If any provision
of Paragraph 4 is held to be unenforceable because of the scope, duration, or
area of its applicability, the tribunal making such determination will have the
power to modify such scope, duration, or area, or all of them, and such
provision or provisions will then be applicable in such modified form.

(j)    Nothing in this letter shall be interpreted or applied to prohibit you
from making any good faith report to any governmental agency or other
governmental entity concerning any acts or omissions that you may believe to
constitute a possible violation of federal or state law or making other
disclosures that are protected under the whistleblower provisions of applicable
federal or state law or regulation. In addition, for the avoidance of doubt,
pursuant to the federal Defend Trade Secrets Act of 2016, you shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that (i) is made (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney; and (B) solely for the purpose of reporting or investigating a
suspected violation of law; or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.
Lastly, notwithstanding anything herein to the contrary, nothing in this letter
shall limit or restrict your right to initiate a legal proceeding in a court of
law or equity to seek indemnification from the Company pursuant to your
Indemnification Agreement with WTI dated as of the date set forth on Appendix A
and your right to have WTI reimburse you for your expenses, including reasonable
attorney’s fees, in connection with enforcing your claim for indemnification
thereunder.

5.    Representations and Indemnification. You represent and warrant to the
Company that you have the right to continue to be employed by the Company and
you are not subject to any contract, commitment, agreement, arrangement or
restriction of any kind which might prevent you from performing your duties and
obligations hereunder.

You agree to indemnify the Company against any loss, liability, claim, damage
and expense (including but not limited to reasonable attorney’s fees) to which
the Company may be subject in any action brought by a third party arising out of
or relating to a breach or alleged breach by you of any of your representations
or warranties set forth above.

6.    Termination Generally. If your employment with WTAM is terminated for any
reason other than death, Disability (as defined below) or for Cause (as defined
below), each of WTAM and you agree to discuss and in good faith seek to agree on
the substance and wording of any internal and external communications regarding
the circumstances of your termination.

If your employment with WTAM is terminated for any reason (including without
limitation death or Disability (as defined below)), WTAM shall pay or provide
you (or to your authorized

 

7



--------------------------------------------------------------------------------

representative or estate), on or before the time required by law but in any
event (i) within ten (10) business days following termination with respect to
the amount set forth in clause (a) below, (ii) upon payment of the annual
incentive compensation for the Prior Year to WTAM’s other senior executives with
respect to the amount set forth in clause (b) below, provided, however, that you
shall not receive any payment pursuant to clause (b) below if (I) you resign
your employment without Good Reason, (II) your employment is terminated by WTAM
for Cause, or (III) you received payment, prior to the Date of Termination, of
your incentive compensation for the year (“the “Prior Year”) immediately
preceding the year in which the Date of Termination occurred (the “Termination
Year”); and (iii) promptly after submission of a request for reimbursement, with
appropriate documentation in accordance with WTAM’s policies and procedures then
in effect, with respect to the amount set forth in clause (c) below:

(a)    all accrued but unpaid Base Salary through the Date of Termination,

(b)    the “Prior Year Cash Incentive Compensation”, which shall be the lesser
of (i) the product of: (A) the WTI Compensation Committee’s aggregate percentage
funding of the Company’s budgeted incentive compensation pool for the Prior
Year, multiplied by (B) 50% of your Target Incentive Compensation (as defined
below) for the Prior Year, or (y) the maximum incentive amount to which you are
entitled to under the WisdomTree 2014 Incentive Compensation Plan established
pursuant to Code Section 162(m) or similar Section 162(m) program established by
the Compensation Committee for the Prior Year (i.e., the “umbrella plan”) based
on achievement of the relevant pre-established goal(s) for the Prior Year (for
the avoidance of doubt, the exercise of any negative discretion permitted
thereunder shall be disregarded for this purpose). If you were not employed by
the Company for the entirety of the Prior Year, the foregoing amount shall be
multiplied by the fraction obtained by dividing the number of days you were
employed by the Company during the Prior Year by 365.

(c)    reimbursement for reasonable business expenses incurred by you in
performing the services hereunder prior to the Date of Termination, in
accordance with the policies and procedures then in effect and established by
the Company for its senior executive officers (the “Reimbursement”).

Your “Target Incentive Compensation” for a fiscal year shall be the average of
your actual incentive compensation (including both cash and the fair value of
equity awards at the time of grant; for avoidance of doubt, the fair value of a
restricted stock award or a restricted stock unit award that vests over time
conditioned solely on continued employment, shall be determined based on the
closing price of a share of underlying stock on the date of grant multiplied by
the number of shares subject to the award) (x) for the three most recent full
fiscal years for which you have been paid incentive compensation or (y) for such
lesser number of full or partial fiscal years for which you have been paid
incentive compensation (with any partial fiscal year weighted proportionally
less than any full fiscal year in determining your average incentive
compensation; and in the event you never have been paid any incentive
compensation for a full or partial fiscal year, your Target Incentive
Compensation shall be the target annual incentive compensation for the Prior
Year as may be set forth in your Employment Agreement, or if no such amount is
set forth therein, 100% of your annual Base Salary).

 

8



--------------------------------------------------------------------------------

If you initiate or otherwise participate in any arbitration proceeding against
the Company to enforce the rights and entitlements granted to you pursuant to
this Paragraph 6 and you substantially prevail in such a proceeding, you shall
be entitled to recover from the Company all of your costs of enforcement,
including reasonable attorney’s fees and expenses.

7.    Involuntary Termination. Upon your Involuntary Termination and provided
you (i) enter into, do not revoke, and comply with a fully effective Release
Agreement materially in the form attached as Exhibit A hereto (the “Release”)
and (ii) comply with the Three-Month Restrictive Covenant, WTAM will pay, in the
manner set forth below, as severance to you (or in the case of your subsequent
death, the legal representative of your estate or such other person or persons
as you shall have designated by written notice to WTAM), an amount equal to sum
of:

(a)    the annual Base Salary set forth in Paragraph 1 (the “Annual Base
Salary”);

(b)    the “Termination Year Cash Incentive Compensation”, which shall be the
lesser of (i) the product of: (A) the WTI Compensation Committee’s aggregate
percentage funding of the Company’s budgeted incentive compensation pool for the
Termination Year, multiplied by (B) 50% of your Target Incentive Compensation
for the Termination Year, or (y) the maximum incentive amount to which you are
entitled to under the WisdomTree 2014 Incentive Compensation Plan established
pursuant to Code Section 162(m) or similar Section 162(m) program established by
the Compensation Committee for the Termination Year (i.e., the “umbrella plan”)
based on achievement of the relevant pre-established goal(s) for the Termination
Year (for the avoidance of doubt, the exercise of any negative discretion
permitted thereunder shall be disregarded for this purpose). If you were not
employed by the Company for the entirety of the Termination Year, the foregoing
amount shall be multiplied by the fraction obtained by dividing the number of
days you were employed by the Company during the Termination Year by 365; and

(c)    an amount that equals 50% of your Target Incentive Compensation for the
Termination Year (the “Average Cash Incentive Compensation”).

In addition, if you elect COBRA insurance coverage, WTAM directly will pay to
you on a monthly basis 100% of the amount of such premiums (the “COBRA
Premiums”) for such insurance for twelve months following the Date of
Termination, provided that WTAM’s payment obligation shall cease upon the
expiration of your rights under COBRA or if you became reemployed and eligible
for group health benefits.

The Termination Year Cash Incentive Compensation shall be paid when WTAM pays to
non-terminated senior executives their year-end incentive compensation for the
Termination Year, but in no event later than March 15 of the calendar year
following your Date of Termination. The Annual Base Salary and Average Cash
Incentive Compensation shall be paid out in substantially equal bi-monthly or
semi-weekly installments in accordance with WTAM’s payroll practice over twelve
months commencing within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, those amounts shall begin to be paid in the second
calendar year. Notwithstanding the foregoing, if you breach any of the
provisions contained in Paragraph 4, all payments under this Paragraph 7 shall
immediately cease, but you shall be entitled to retain any payments made to you
prior to any breach by you of the provisions of Paragraph 4.

 

9



--------------------------------------------------------------------------------

If you initiate or otherwise participate in any arbitration proceeding against
the Company to enforce the rights and entitlements granted to you pursuant to
this Paragraph 7 and you substantially prevail in such a proceeding, you shall
be entitled to recover from the Company all of your costs of enforcement,
including reasonable attorney’s fees and expenses.

8.    Voluntary Resignation Without Good Reason or Termination for Cause. If you
resign your employment without Good Reason, you shall provide the Company with
at least ten (10) business days’ written notice before the effective Date of
Termination (the “Notice Period”). At any time during the Notice Period, or in
the event the Company terminates your employment for Cause, the Company may (but
shall not be obligated to) elect to invoke the Three-Month Restrictive Covenant
by providing you with written notice of its election (the “Three-Month
Restrictive Covenant Election”), via electronic mail, facsimile, overnight mail
or in person. If the Company makes the Three-Month Restrictive Covenant
Election, then you shall be subject to the Three-Month Restrictive Covenant for
three months following the Date of Termination. In the event the Company
provides you with a timely Three-Month Restrictive Covenant Election following
your resignation without Good Reason or the termination of your employment by
the Company for Cause, then provided you (I) enter into, do not revoke, and
comply with the Release and (II) comply with the Three-Month Restrictive
Covenant, WTAM will pay you the sum of:

(a)    25% of the Annual Base Salary;

(b)    an amount that equals 12.5% of your Target Incentive Compensation for the
Termination Year; and

(c)    an amount that equals 25% of the value (determined based on the closing
price of a share of the underlying stock on the Date of Termination multiplied
by the number of shares subject to the award) of any equity awards that would
have vested in the one year following the Date of Termination if no termination
had occurred (assuming for the purpose of this calculation that during such one
year no event (such as a Change of Control) would occur that would provide for
the acceleration of vesting under any such equity award).

This amount shall be paid out in substantially equal bi-monthly or semi-weekly
installments in accordance with WTAM’s payroll practice over three months
commencing within 60 days after the Date of Termination; provided, however, that
if the 60-day period begins in one calendar year and ends in a second calendar
year, those amounts shall begin to be paid in the second calendar year. In
addition, if you elect COBRA insurance coverage, WTAM directly will pay to you
COBRA Premiums for three months following the Date of Termination provided that
WTAM’s payment obligation shall cease upon the expiration of your rights under
COBRA or if you became reemployed and eligible for group health benefits.
Notwithstanding the foregoing, if you breach any of the provisions contained in
Paragraph 4, all payments under this Paragraph 8 shall immediately cease, but
you shall be entitled to retain any payments made to you prior to any breach by
you of the provisions of Paragraph 4.

 

10



--------------------------------------------------------------------------------

If you initiate or otherwise participate in any arbitration proceeding against
the Company to enforce the rights and entitlements granted to you pursuant to
this Paragraph 8 and you substantially prevail in such a proceeding, you shall
be entitled to recover from the Company all of your costs of enforcement,
including reasonable attorney’s fees and expenses.

9.    Change of Control Severance. The provisions of this Paragraph 9 shall
apply in lieu of, and expressly supersede, the provisions of Paragraph 7
regarding severance pay and benefits upon a termination of employment, if such
termination of employment occurs within eighteen months after the occurrence of
a Change of Control (as defined below). Upon a Post-Change of Control
Termination, and provided you (I) enter into, do not revoke, and comply with the
Release and (II) you comply with the Twelve-Month Restrictive Covenant (provided
that you shall not be obligated to comply with the Twelve-Month Restrictive
Covenant following the one year anniversary of the Date of Termination), WTAM
will pay, in the manner set forth below, as severance to you (or in the case of
your subsequent death, the legal representative of your estate or such other
person or persons as you shall have designated by written notice to WTAM):

(i)    the sum of (A) 1.75 times the Annual Base Salary; (B) an amount
determined by multiplying the Average Cash Incentive Compensation by the
fraction obtained by dividing the number of days employed by the Company during
the Termination Year by 365, and (C) 1.75 times the Average Cash Incentive
Compensation. The amounts in this Paragraph 9(i) shall be paid in a lump sum on
the first payroll date following the 30th day after the Date of Termination if
permissible under Section 409A of the Code without being subject to additional
tax, penalty or surcharge under Section 409A of the Code (it being understood
that if a lump sum payment is not permissible thereunder, the amounts under this
Paragraph 9(i) shall be paid in the same schedule as set forth in Paragraph 7
above);

(ii)    you shall be entitled to accelerated vesting of any unvested portion of
any time-based equity award that would have vested in the twenty-one-month
period following the Date of Termination as if no termination had occurred; and

(iii)    If you elect COBRA insurance coverage, WTAM directly will pay to you
COBRA Premiums for twenty-one months following the Date of Termination, provided
that WTAM’s payment obligation shall cease upon the expiration of your rights
under COBRA or if you became reemployed and eligible for group health benefits.

Furthermore, the Company agrees to maintain, for a period of at least six years
after your termination, directors’ and officers’ liability insurance insuring
you (in your capacity as an officer and/or director) and other officers and
directors, with a limit of liability not less than the aggregate of the
respective amounts set forth in the policy or policies maintained by the Company
immediately prior to the Change of Control.

Notwithstanding the foregoing, if you breach any of the provisions contained in
Paragraph 4, all payments under this Paragraph 9 shall immediately cease, but
you shall be entitled to retain any payments made to you prior to any breach by
you of the provisions of Paragraph 4. However, if you shall breach the
provisions of Paragraph 4(c), the Company shall be entitled to recover from you
a pro-rata portion of the payments made to you under this Paragraph 9 that
corresponds to the proportionate period of time that you were in breach of
Paragraph 4(c).

 

11



--------------------------------------------------------------------------------

If you initiate or otherwise participate in any arbitration proceeding against
the Company to enforce the rights and entitlements granted to you pursuant to
this Paragraph 9 and you substantially prevail in such a proceeding, you shall
be entitled to recover from the Company all of your costs of enforcement,
including reasonable attorney’s fees and expenses.

10.    Definitions.

(a)    “Cause” shall mean any one or more of the following acts or omissions by
you:

(i)    the willful and continued failure to (A) materially perform your duties
and obligations under this letter or (B) to carry out specific legal and lawful
directions of a senior officer or the Board of Directors of the Company (in each
case other than by reason of Disability);

(ii)    the material breach of any provision of this letter (including a breach
of the representations and warranties made by you in Paragraph 5 of this
letter);

(iii)    the material failure to comply with the written policies or rules of
the Company;

(iv)    the commission of an act or failure to act that involves willful
misconduct, bad faith or gross negligence;

(v)    the commission of any act of fraud, misappropriation, embezzlement or
similar willful and malicious conduct against the Company; or

(vi)    the conviction of, or plea of “guilty” or “no contest” to, a felony
under the laws of the United States or any state thereof.

Notwithstanding the foregoing, cause shall not be deemed to exist for a reason
specified in clauses (i)(A) or (ii) above unless you have been given written
notice setting forth in reasonable detail the act, omission or failure of, or
breach by, you and a period of at least 10 days after such notice to cure all of
such acts, omissions, failures or breaches, and such shall not have been cured
within such 10-day period; provided, further, that WTAM shall not be required to
give notice and an opportunity to cure for a reason specified in clauses (i)(A)
or (ii) if you have committed the same or substantially similar acts, omissions,
failures or breaches and WTAM has previously given you notice of and an
opportunity to cure the same.

(b)    “Change of Control shall mean (i) the acquisition by any “person” (as
defined in Section 3(a)(9) and 13(d) of the Securities Exchange Act of 1934, as
amended (“Exchange Act”)), other than a stockholder of the Company that, as of
the date of this letter, is the beneficial owner (as defined in Rule 13d-3
promulgated under the Exchange Act) of 15% or more of the outstanding voting
securities of the Company, of more than 50% of the combined voting power of the
then outstanding voting securities of the Company; (ii) the sale by the

 

12



--------------------------------------------------------------------------------

Company of all, or substantially all, of the assets of the Company to one or
more purchasers, in one or a series of related transactions, where the
transaction or transactions require approval pursuant to Delaware law by the
stockholders of the Company; or (iii) any occurrence of a Sale Event within the
meaning of WTI’s 2016 Equity Plan.

(c)    “Disability” shall mean the earlier to occur of either of the following
events:

(i)    you, because of physical or mental disability or incapacity, are unable
to perform your obligations to, or duties for, the Company pursuant to this
letter on a full-time basis for ninety (90) consecutive days or a period in
excess of one hundred fifty (150) days out of any period of three hundred sixty
(360) consecutive days; or

(ii)    the determination by a physician selected by WTAM, duly licensed in New
York with a medical specialty appropriate for such determination (which
determination shall be binding and conclusive for the purpose of this Paragraph
10), that you are either physically or mentally, permanently disabled or
incapacitated or otherwise so disabled or incapacitated that you will be unable
to perform your obligations to, or duties for, the Company pursuant to this
letter for ninety (90) consecutive days or a period in excess of one hundred
fifty (150) days out of any period of three hundred sixty (360) consecutive
days. Your failure to submit to an examination of a physician under this
Paragraph 10 shall automatically result in a determination of disability
hereunder.

(d)    “Good Reason” shall mean that you have complied with the “Good Reason
Process” (as defined below) following the occurrence of any of the following
events: (i) a material diminution in your responsibilities, authority or duties
(except in connection with a reasonable diminution in connection with
Disability); (ii) a material diminution in your Base Salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; (iii) a material change in the geographic location of the principal
place to which you provide services to the Company, not including work-related
travel or short-term assignments; or (iv) the material breach of this letter by
the Company. For purposes of this letter, “Good Reason Process” shall mean that
(i) you reasonably determine in good faith that a “good reason” condition has
occurred; (ii) you notify the Company in writing of the first occurrence of the
good reason condition within 60 days of the first occurrence of such condition;
(iii) you cooperate in good faith with the Company’s efforts, for a period not
less than 30 days following such notice (the “Cure Period”), to remedy the
condition; (iv) notwithstanding such efforts, the good reason condition
continues to exist; and (v) you terminate your employment within 60 days after
the end of the Cure Period. If the Company cures the good reason condition
during the Cure Period, good reason shall be deemed not to have occurred.

(e)    “Involuntary Termination” means (A) your termination by WTAM other than
due to: (i) your death, (ii) your Disability or (iii) your termination by WTAM
for “Cause;” or (B) your resignation from your employment for “Good Reason.”

(f)    “Post-Change of Control Termination” means your termination by the
Company without Cause or by you for Good Reason within 18 months after a Change
of Control.

 

13



--------------------------------------------------------------------------------

11.    Section 409A.

(a)    Anything in this letter to the contrary notwithstanding, if at the time
of your separation from service within the meaning of Section 409A of the Code,
the Company determines that you are a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that you become entitled to under this letter on account of your separation from
service would be considered deferred compensation subject to the 20 percent
additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after your separation from service, or (B)
your death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

(b)    All in-kind benefits provided and expenses eligible for reimbursement
under this letter shall be provided by the Company or incurred by you during the
time periods set forth in this letter. All reimbursements shall be paid as soon
as administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable
year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

(c)    To the extent that any payment or benefit described in this letter
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon your
termination of employment, then such payments or benefits shall be payable only
upon your “separation from service.” The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A 1(h).

(d)    The parties intend that this letter will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this letter
is ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this letter may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

(e)    The Company makes no representation or warranty and shall have no
liability to you or any other person if any provisions of this letter are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

 

14



--------------------------------------------------------------------------------

12.    Section 280G.

Notwithstanding any other provision of this letter or any other plan,
arrangement or agreement to the contrary, in the event that:

(a)    the aggregate payments or benefits provided or to be provided by the
Company or its affiliates to you or for your benefit pursuant to the terms of
this letter or otherwise that are deemed to be “parachute payments” within the
meaning of Section 280G of the Code or any successor thereto (“Change of Control
Benefits”) would be deemed to include an “excess parachute payment” under
Section 280G of the Code (or any successor provision thereto); and

(b)     if such Change of Control Benefits were reduced to an amount (the
“Non-Triggering Amount”), the value of which is one dollar ($1.00) less than an
amount equal to three (3) times your “base amount,” as determined in accordance
with Section 280G of the Code or (any successor provision thereto); and

(c)    (i) the Non-Triggering Amount less the product of the aggregate marginal
rate of any applicable federal, state and local income taxes times the
Non-Triggering Amount would be greater than (ii) the aggregate value of the
Change of Control Benefits (without such reduction) minus (x) the aggregate
amount of tax required to be paid by you thereon by Section 4999 of the Code (or
any successor provision thereto) and any similar excise tax imposed by state or
local law and further minus (y) the product of the Change of Control Benefits
times the aggregate marginal rate of any applicable federal, state and local
income taxes times the Non-Triggering Amount; then

(d)    the Change of Control Benefits shall be reduced to the Non-Triggering
Amount. In such event, the Aggregate Payments shall be reduced in the following
order: (A) cash payments not subject to Section 409A of the Code; (B) cash
payments subject to Section 409A of the Code; (C) equity-based payments and
acceleration; and (D) non-cash forms of benefits. To the extent any payment is
to be made over time (e.g., in installments, etc.), then the payments shall be
reduced in reverse chronological order.

13.    Agreement to Arbitrate. You and the Company agree that all disputes
between you and the Company will be resolved by arbitration as set forth on
Appendix B annexed hereto, except as otherwise provided in Appendix B.

14.    Miscellaneous. You understand and agree that your employment by WTAM is
on at “at will” basis, subject to WTAM’s obligations to pay severance as
provided herein. You shall be subordinate to and report directly to officers of
WTAM and WTI (or, as may be indicated, to the WTI Board) set forth on Appendix
A. You will be entitled to four weeks paid vacation per year to be accrued on a
pro rata basis and you will be entitled to participate in all of the employee
benefit plans provided WTAM subject to the terms and conditions of those
programs.

This letter, together with the 2005 Performance Equity Plan, the 2016 Equity
Plan (should any equity awards be granted to you subsequent to the date of this
letter), the Stock Option Agreements and the Restricted Stock Agreements (as
amended herein), and the Indemnification

 

15



--------------------------------------------------------------------------------

Agreement with WTI dated as of the date set forth on Appendix A, set forth all
of the terms relating to your employment by WTAM, and supersede all prior
agreements, whether written or oral, including without limitation any prior
employment agreement.

A signature received via facsimile will be deemed an original for all purposes.

The rights and obligations of Company hereunder shall be binding upon and run in
favor of the successors and assigns of Company.

All payments made by the Company to you shall be made net of any tax or other
amounts required to be withheld by the Company under applicable law. Nothing
herein or otherwise shall be construed to require the Company to minimize tax
consequences to you.

This letter shall be governed by, and construed in accordance with, the internal
laws of New York without regard to principles of conflicts of law.

This letter may not be amended, modified or amended, nor may any term or
provision be waived unless such modification, amendment or waiver is in writing
and signed by the party against whom enforcement of any such modification,
amendment or waiver is sought.

Please indicate by your signature below your agreement with the terms set forth
above.

Sincerely,

 

WISDOMTREE ASSET MANAGEMENT, INC. By:  

 

AGREED AND ACCEPTED:

 

Solely to confirm its agreement to the provisions of Paragraph 3: WISDOMTREE
INVESTMENTS, INC. By:  

 

 

16



--------------------------------------------------------------------------------

Appendix A to Employment Letter for dated December 22, 2016

Executive:                     

 

Introductory Paragraph: WTAM –                                          
                                WTI –                                          
                                     Employment Agreement dated
                                       Paragraph 1: $             Paragraph
3(a):                                       
                                                    Paragraph 3(b):
                                                                                
          Paragraph 14:                                       
                                                    Paragraphs 4(j) and 14:
Indemnification Agreement dated                                   

 

17



--------------------------------------------------------------------------------

Appendix B to Employment Letter dated December 22, 2016

1)    Agreement to Arbitrate. You and the Company recognize that differences may
arise between them during or following your employment by WTAM. You understand
and agree that by entering into this letter, you anticipate the benefits of a
speedy, impartial dispute-resolution procedure of any such differences. As used
in this Appendix Band its subparts, the “Company” shall have the meaning as
described in the letter and all successors and assigns of any of them.

 

  a) Arbitrable Claims.

i)    ALL DISPUTES BETWEEN YOU (AND YOUR SUCCESSORS AND ASSIGNS) AND THE COMPANY
(AND ITS DIRECTORS, OFFICERS, AGENTS AND SUCCESSORS AND ASSIGNS) RELATING IN ANY
MANNER WHATSOEVER TO YOUR EMPLOYMENT BY WTAM OR TO THE TERMINATION THEREOF,
INCLUDING WITHOUT LIMITATION ALL DISPUTES ARISING UNDER THIS LETTER, THE STOCK
OPTION AGREEMENTS AND THE RESTRICTED STOCK AGREEMENTS (COLLECTIVELY, “ARBITRABLE
CLAIMS”), SHALL BE RESOLVED EXCLUSIVELY BY BINDING ARBITRATION. Arbitrable
Claims shall include, but are not limited to, contract (express or implied) and
tort claims of all kinds, as well as all claims based on any federal, state, or
local law, statute, or regulation (including but not limited to claims alleging
unlawful harassment or discrimination in violation of Title VII and/or Title IX
of the U.S. Code, of the Age Discrimination in Employment Act, of the Americans
with Disabilities Act, of state statute, or otherwise), excepting only claims
under applicable workers’ compensation law and unemployment insurance claims.
Arbitration shall be final and binding upon the parties and shall be the
exclusive remedy for all Arbitrable Claims. Except as provided in Paragraph
1(a)(ii) of this Appendix B, the Arbitrator (as defined below) shall decide
whether a claim is an Arbitrable Claim. THE COMPANY AND THE EMPLOYEE HEREBY
WAIVE ANY RIGHTS THAT THEY MAY HAVE TO TRIAL BY JURY IN REGARD TO ARBITRABLE
CLAIMS.

ii)    Notwithstanding anything herein to the contrary, as provided in Paragraph
4(i) of the letter, the Company may enforce in court, without prior resort to
arbitration, any claim concerning a material breach of any of the provisions of
Paragraph 4 of the letter. Such court shall determine whether a claim for breach
presented by the Company appropriately invokes the provisions of Paragraph 4.

iii)    Notwithstanding anything herein to the contrary, as provided in
Paragraph 4(j) of the letter, you may enforce in court, without prior resort to
arbitration, any claim seeking indemnification pursuant to the terms of the
Indemnification Agreement.

 

  b) Arbitration Procedure.

i)    American Arbitration Association Rules; Initiation of Arbitration;
Location of Arbitration. Arbitration of Arbitrable Claims shall be in accordance
with the Employment Dispute Resolution Rules of the American Arbitration
Association (“AAA Rules”), except as provided otherwise in this Appendix B.
Arbitration shall be initiated by providing written notice to the other party
with a statement of the claim(s) asserted, the facts upon which the claim(s) are
based, and the remedy sought. This notice shall be provided to the other party
within six (6)

 

18



--------------------------------------------------------------------------------

months of the acts or omissions complained of. Any claim not initiated within
this limitations period shall be null and void, and the Company and you waive
all rights under statutes of limitation of different duration. The arbitration
shall take place in New York, New York.

ii)    Selection of Arbitrator. All disputes involving Arbitrable Claims shall
be decided by a single arbitrator (the “Arbitrator”), who shall be selected as
follows. The American Arbitration Association (“AAA”) shall give each party a
list of eleven (11) arbitrators drawn from its panel of employment arbitrators
(the “Name List”). Each party may strike up to six (6) names on the Name List it
deems unacceptable, and shall notify the other party of the names it has
stricken, within fourteen (14) calendar days of the date the AAA gave notice of
the Name List. If only one common name on the Name List remains unstricken by
the parties, that individual shall be designated as the Arbitrator. If more than
one common name remains on the Name List unstricken by parties, you shall strike
one of the remaining names and notify the Company, within seven (7) calendar
days of notification of the list of unstricken names. If, after you strike a
name as set forth in the preceding sentence, there are still two or more
unstricken names, the Company and you shall alternately strike names (with the
Company having the next strike) and notify the other party of the stricken name
within seven (7) calendar days, until only one remains. If no common name on the
initial Name List remains unstricken by the parties, the AAA shall furnish an
additional list or lists, and the parties shall proceed as set forth above,
until an Arbitrator is selected.

iii)    Conduct of the Arbitration.

(1)    Discovery. To help prepare for the arbitration, you and the Company shall
be entitled, at their own expense, to learn about the facts of a claim before
the arbitration begins. Each party shall have the right to take the deposition
of one (1) individual and any expert witness designated by another party. Each
party also shall have the right to make requests for production of documents to
any party. Additional discovery may be had only where the Arbitrator so orders,
upon a showing of substantial need. At least thirty (30) days before the
arbitration, the parties must exchange lists of witnesses, including any expert
witnesses, and copies of all exhibits intended to be used at the arbitration.

(2)    Authority. The Arbitrator shall have jurisdiction to hear and rule on
pre-hearing disputes and is authorized to hold pre-hearing conferences by
telephone or in person as the Arbitrator deems necessary. The Arbitrator shall
have the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
the Federal Rules of Civil Procedure. The Arbitrator shall apply the substantive
law (and the law of remedies, if applicable) of the state in which the claim
arose, or federal law, or both, as applicable to the claim(s) asserted. The
Arbitrator shall have the authority to award equitable relief, damages, costs
and fees as provided by the law for the particular claim(s) asserted. The
Arbitrator shall not have the power to award remedies or relief that a New York
court could not have awarded. The Federal Rules of Evidence shall apply. The
burden of proof shall be allocated as provided by applicable law. Except as
provided in Paragraph 1(a)(ii) of this Appendix B, the Arbitrator, and not any
federal, state, or local court or agency, shall have exclusive authority to
resolve any dispute relating to the interpretation, applicability,
enforceability or formation of this Appendix B, including but not limited to any
claim that all or any part of any of this Appendix B is void or voidable and any
assertion that a dispute between you and the Company is not an Arbitrable Claim.
The arbitration shall be final and binding upon the parties.

 

19



--------------------------------------------------------------------------------

(3)    Costs. Either party, at its expense, may arrange for and pay the cost of
a court reporter to provide a stenographic record of the proceedings. If the
Arbitrator orders a stenographic record, the parties shall split the cost.
Except as otherwise provided in Paragraph 1(b)(iii)(6) of this Appendix B, you
and the Company shall equally share the fees and costs of the arbitration and
the Arbitrator, and the reference to “the fees and costs of the arbitration and
the Arbitrator” in the preceding sentence is not intended to include the fees
and expense of either party’s legal counsel or other advisors, but only the fees
and costs imposed on the parties by the AAA in connection with an arbitration
conducted under the auspices of the AAA.

(4)    Confidentiality. All proceedings and documents prepared in connection
with any Arbitrable Claim shall be confidential and, unless otherwise required
by law, the subject matter thereof shall not be disclosed to any person other
than the parties to the proceeding, their counsel, witnesses and experts, the
Arbitrator, and, if involved, the court and court staff. All documents filed
with the Arbitrator or with a court shall be filed under seal. The parties shall
stipulate to all arbitration and court orders necessary to effectuate fully the
provisions of this subparagraph concerning confidentiality.

(5)    Enforceability. Either party may bring an action in any court of
competent jurisdiction to compel arbitration under this Appendix B and to
enforce an arbitration award. Except as provided above, neither party shall
initiate or prosecute any lawsuit or administrative action in any way related to
any Arbitrable Claim. The Federal Arbitration Act shall govern the
interpretation and enforcement of this Appendix B.

(6)    Limited Right to Attorney’s Fees and Expenses. You and the Company shall
be entitled to an award in their favor by the Arbitrator that includes
reimbursement for (i) their costs associated with the fees and costs of the
arbitration and the Arbitrator within the meaning set forth in Paragraph
1(b)(iii)(3) of this Appendix B, and (ii) their reasonable attorney’s fees and
expenses in the following circumstances:

You: As provided in Paragraph 4(j) of the letter.

You: As provided in Paragraphs 6, 7, 8 and 9 of the letter if you are the
substantially prevailing party.

The substantially prevailing party: As provided in Paragraph 4(i) of the letter

 

20



--------------------------------------------------------------------------------

Exhibit A to Employment Letter dated December 22, 2016

FORM OF RELEASE AGREEMENT

In consideration for the agreement by WisdomTree Asset Management, Inc.
(“WisdomTree”) to provide                      (“Employee”) with the severance
payments (the “Severance”) set forth in the Employee’s letter agreement
regarding his employment by WisdomTree dated December 22, 2016 (the “letter”),
and for other good and valuable consideration as set forth therein, which
Employee hereby acknowledges:

 

  1. Employee, on behalf of Employee and Employee’s heirs, representatives and
assigns, hereby releases and discharges WisdomTree and the WisdomTree Trust and
all of their respective subsidiaries, divisions and affiliated or related
companies (collectively, the “Primary Releasees”), and all of the respective
current and former directors, officers, stockholders, successors, assigns,
agents, representatives and employees of each, and their members, trustees and
attorneys (collectively, the “Secondary Releasees,” and, together with the
Primary Releasees, the “Releasees”), of and from (i) any and all claims Employee
ever had, now has, or may have in the future against one or more of the Primary
Releasees regarding any matter arising on or before the Effective Date of this
release, and (ii) of and from any and all claims Employee ever had, now has, or
may have in the future against one or more the Secondary Releasees regarding any
matter arising on or before the Effective Date of this release (but, with
respect to this clause (ii), only to the extent that the matter relates to
Employee’s employment by WisdomTree), including, without limitation, all claims
regarding Employee’s employment with WisdomTree or the termination thereof, any
claim for equitable relief or recovery of monies or damages, claims of breach of
contract, wrongful termination, unjust dismissal, defamation, libel or slander,
or under any federal, state or local law dealing with discrimination based on
age, race, sex, national origin, handicap, religion, disability or sexual
preference, any tort, any claim for wages, any claim for breach of a fair
employment practice law, including, but not limited to, Title VII of the Civil
Rights Act of 1964, the Older Workers Benefit Protection Act, the Civil Rights
Act of 1991, the Employee Retirement Income Security Act of 1974, the Americans
with Disabilities Act, the Family and Medical Leave Act, the New York State
Human Rights Law, the New York City Humans Rights Law, the New York Labor Law,
workers compensation laws and any violation of any other local, state or federal
law, ordinance or regulation, the common law and any other purported restriction
on an employer’s right to terminate the employment of employees. It is the
understanding and agreement of the parties that the release provided by this
sub-paragraph shall be a general release in all respects. Notwithstanding the
foregoing, this Release does not extend to: (a) those rights that cannot be
waived as a matter of law; (b) Employee’s right to claim entitlement to the
Severance as set forth in the letter; or (c) Employee’s right to indemnification
protections as officers and/or directors of WTI and/or any of the Releasees as
arising under contract, statute, regulation, certificates of incorporation or
comparable documents of formation, or by-laws or comparable documents of
organization.

 

21



--------------------------------------------------------------------------------

  2. Pursuant to and as a part of Employee’s complete, total release and
discharge of the Primary Releasees as set forth in Paragraph 1 above, and as
part of Employee’s limited release and discharge of the Secondary Releasees as
set forth in Paragraph 1, Employee expressly agrees, to the fullest extent
permitted by law, not to sue, file a charge, claim, complaint, grievance or
demand for arbitration in any forum or to assist or otherwise participate
willingly or voluntarily in any claim, arbitration, suit, action, charge,
complaint, investigation or other proceeding of any kind which relates to
(i) any matter that involves the Primary Releasees and that occurred on or
before the Effective Date of this Release and (ii) any matter that involves the
Secondary Releasees and relates to Employee’s employment by WisdomTree and that
occurred on or before the Effective Date of this Release. Employee represents
that Employee has not filed or initiated any such proceedings against any of the
Releasees as of the Effective Date. Nothing in this Release shall be construed
to prohibit Employee from filing a charge with or participating in any
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or a comparable state or local agency. Notwithstanding the
foregoing, Employee agrees to waive the right to recover monetary damages in any
charge, complaint, or lawsuit filed by Employee or by anyone else on Employee’s
behalf. Except as otherwise provided in this paragraph, Employee will not
voluntarily participate in any judicial proceeding of any nature or description
against any member of the Releasees that in any way involves the allegations and
facts that Employee could have raised against any member of the Releasees as of
the date of this Release.

 

  3. If forty (40) years of age or older, Employee specifically releases all
claims under the Age Discrimination in Employment Act (the “ADEA”) relating to
Employee’s employment and its termination.

 

  4. Employee acknowledges that Employee fully understands and agrees that this
Release shall operate as a complete defense to any claim or entitlement which
hereafter may be asserted by Employee against any and all of the Releasees for
or on account of any matter or thing whatsoever arising out of or in any way
based upon the circumstances, facts and events relating to Employee’s employment
and separation from employment, or to any claim made by Employee against any of
the Releasees arising from such circumstances, facts and events.

 

  5. Employee is specifically agreeing to the terms of this release because
WisdomTree has agreed to pay Employee money to which Employee was not otherwise
entitled under WisdomTree’s policies, and has provided such other good and
valuable consideration as specified herein. WisdomTree has agreed to provide
this money and other benefits because of Employee’s agreement to accept it in
full settlement of all possible claims Employee might have or ever had against
the Primary Releasees (and the Secondary Releasees as provided in Paragraph 1),
and because of Employee’s execution of this Release.

 

  6. Employee acknowledges and agrees that in the event Employee breaches any
continuing obligations pursuant to Paragraph 4 of the letter, WisdomTree may
discontinue further Severance payments. For the avoidance of any doubt, even in
such an event, Employee understands and agrees that this Release would remain in
full force and effect.

 

22



--------------------------------------------------------------------------------

  7. Employee acknowledges that Employee has read this Release in its entirety,
fully understands its meaning and is executing this Release voluntarily and of
Employee’s own free will with full knowledge of its significance. Employee
acknowledges and warrants that Employee has had ample opportunity to consider
the terms and provisions of the Release for at least twenty-one (21) days and
that WisdomTree advised Employee to consult with an attorney prior to executing
this Release. If forty (40) years old or older, Employee further acknowledges
and agrees that Employee has seven (7) days after executing the Release to
revoke Employee’s signature on the Release, and that the Release does not become
valid until the eighth (8th) day after Employee signs the Release without
revocation. If Employee wishes to revoke this Release, such revocation must be
in a signed writing and must arrive at WisdomTree to the attention of the
Director of Human Resources at 245 Park Avenue, 35th Floor, New York, NY 10167,
within the seven (7) day revocation period.

 

Printed Name:                                                             
Signature:                                                                   
Date:                                                                           

 

23